Title: To Benjamin Franklin from Chaumont: Letter and Memoir, 11 December 1780
From: Chaumont
To: Franklin, Benjamin


I.
Monsieur le Docteur
Passi ce 11 Décembre 1780
Trouvez bon que je mette Sous vos yeux toute l’histoire de l’affretement de mon Vaisseau le Marquis de la fayette, les personnes à qui j’ai montré ma police trouvant mes prétentions Sans réplique. Mr. Votre neveu a pris la peine de faire des observations verbales à nos arbitres à Nantes, cela ne me parait pas juste puisque je ne leur avais donné a prononcer que sur la police et que je m’étais défendu même de leur écrire pour leur demander leur bienveillance; il me semble que Mr. Williams aurait dû en faire autant et ne leur rien dire qui put détourner leur unique attention sur la police qui fait notre loi; ainsi si je ne m’en rapporte pas à l’avis de ces arbitres, c’est qu’ils ne m’ont pas entendu et qu’ils ont entendu M Williams et que dans le vrai ils n’avoient besoin d’entendre ni l’un ni l’autre, aussi l’avis des négocians de Bordeaux differe totalement de celui des négocians de Nantes parcequ’ils n’ont jugé que sur la police sans Savoir même de quoi il était question relativement aux personnes.
J’ai l’honneur de vous remettre, Monsieur le Docteur, une lettre de M. Williams du 14 Novembre dernier et une autre de Mrs. Jauge de Bordeaux du 5. de ce mois avec une copie de la police d’affretement de mon Vaisseau le Marquis de la fayette sous un nom Supposé et l’avis des Négocians de Bordeaux Sur la dite police. Si vous jugez a propos de faire une consultation, je vous prie de ne pas perdre de tems, parceque mes interêts souffrent cruellement de tous ces retards, et je crois que vous pourriez lever ces difficultés sur la simple lécture de la dite police.
J’ai l’honneur d’être avec le plus respectueux attachement Monsieur le Docteur Votre très humble et très obéissant Serviteur
Leray DE Chaumont
Mr. Le Docteur franklin
 
II.
Mémoire.
[December 11, 1780]
J’ai fretté mon Vaisseau Le Marquis de la fayette aux Conditions Exprimées dans la Police cy jointe.
Je pouvois exiger dès le mois d’Août dernier le payement du fret de ce Vaisseau en Lettres de change à trois uzances sur Mr. Franklin.
J’avois chargé mes Correspondants à Bordeaux de terminer cette affaire avec Mr. William de Nantes.
Mondit sr. William m’a écri le 14e. 9bre. la Lettre ci jointe à laquelle j’ai répondu ainsi qu’il en est fait mention dans la Lettre aussi ci jointe de MM. Jauge de Bordeaux en datte du 5e. Xbre.
L’avis des Arbitres de Nantes inserré dans la Susditte Lettre sembleroit Condamner mes prétentions à exiger le payement du fret Comme acquis avant le départ de mon Vaisseau de la Rivière de Bordeaux; Si Mr. William s’étoit contenté de leur demander leur avis sur la police d’affrétement, sans leur avoir fait verbalement l’exposé de l’affaire que je n’ai pas été dans le cas de contredire puisqu’il ne m’a pas été Communiqué, et que j’ai même eu la delicatesse de ne pas écrire à ces arbitres afin qu’ils ne prononcent que sur la police d’affrettement, et non sur aucun autre exposé.
Messieurs Jauge de Bordeaux ont consulté la même affaire de leur office et Sans que je les en aye priés; L’avis de Neuf Négociants de Bordeaux, qui n’ont pas été instruits autrement que par la Copie de la police, est totalement Contraire à celui des deux Négociants de Nantes qui ont jugé Sur la police et sur l’exposé verbal de Mr. William. J’ay donc gagné mon procès à la pluralité des Voix, et plus parfaitement parce qu’il n’a été question que de la pièce qui peut fixer le jugement des Arbitres.

J’ose espèrer que Monsieur Franklin voudra bien me faire connoitre ses intentions sur cette affaire qui est d’autant plus délicate pour moi que j’ai commencé à Sacrifier au désir de lui être utile un Vaisseau dont la force et la Capacité m’assuroient des Succès plus Certains et moins perilleux en l’envoyant sous Convoy aux indes occidentales qui Sont Sous la domination de la france./.
